UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

 

Plaintiff,
VS. CASE NO. 6:20-cr-78-ORL-40DCI
MAX BENNETT CHAMBERS
Defendant.
/
WAIVER OF SPEEDY TRIAL

 

COMES NOW the Defendant, Max Bennett Chambers, individually, and by and through
undersigned counsel, and hereby gives notice of his waiver of all speedy trial rights pursuant to 18

U.S.C. § 3161, ef seg., and the United States Constitution, through and including December 31,

 

 

2020.
(Puang ¢ iD AR /s/ Mark P. Rankin
Max Bennett Chambers Mark P. Rankin

Florida Bar No. 0177970
The Law Office of Mark P. Rankin, P.A.

805 W. Azeele St.

Tampa, FL 33606

Telephone No. (727) 365-1751
Email: mark@rankinlawoffice.com
Attorney for Max Bennett Chambers

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 22nd day of June 2020, a true and correct copy of the
foregoing was filed with the Clerk of the Court using the CM/ECF system, which will send a notice

of electronic filing to the AUSA of record and counsel for any co-defendants.

/s/ Mark P. Rankin
Mark P. Rankin
